Case 1:19-cv-00220-HYJ-SJB ECF No. 117, PageID.795 Filed 05/10/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


TALAL SALEM, et al.,

                                                     Case No. 1:19-cv-220
        Plaintiffs,
                                                     Hon. Hala Y. Jarbou
v.

MICHIGAN STATE UNIVERSITY, et al.,

      Defendants.
____________________________/

               ORDER SETTING DEADLINE FOR CLOSING DOCUMENTS

        The Court having been advised of the parties' agreement to settle this matter, by way of

telephone, on May 10, 2021,

        IT IS ORDERED that appropriate stipulated dismissal papers, prepared for entry by

United States District Judge Hala Y. Jarbou, shall be filed with the Court on or before May 24,

2021. If the closing documents are not presented by that date, and if the parties are unable to show

good cause for the delay and for retaining this case on the Court’s docket, this case shall be

dismissed without prejudice and without costs.

        IT IS FURTHER ORDERED that the May 11, 2021, Rule 16 Conference before

Magistrate Judge Sally J. Berens is hereby CANCELLED.



Date:     May 10, 2021                                /s/ Hala Y. Jarbou
                                                     HALA Y. JARBOU
                                                     UNITED STATES DISTRICT JUDGE
